UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BERNARD THOMAS,

                               Plaintiff,                     No. 14-CV-6409 (KMK)

                         v.                                     OPINION & ORDER

 LIEUTENANT DECASTRO, et al.,

                               Defendants.


Appearances:

Bernard Thomas
New York, NY
Pro Se Plaintiff

Kristin R. Vogel, Esq.
New York State Office of the Attorney General
New York, NY
Counsel for Defendants

KENNETH M. KARAS, District Judge:

       Bernard Thomas (“Plaintiff”) brings this pro se Action, pursuant to 42 U.S.C. § 1983,

against Lieutenant John DeCastro (“DeCastro”), Deputy Superintendent of Security Timothy

Humphrey (“Humphrey”), Deputy Superintendent for Programs Jean King (“King”), Lieutenant

Steven Katz (“Katz”), Correction Officer Damian Velez (“Velez”), Brenda Clark (“Clark”),

Imam Samuel Encarnacion (“Encarnacion”), and Director of Special Housing Albert Prack

(“Prack”) (collectively, “Defendants”). 1 Plaintiff alleges that, while incarcerated at Woodbourne




       1
         The Amended Complaint does not name or refer to three Defendants — Correction
Officer J. LaChance, Deputy Superintendent of Administration Jeffrey Lindstrand, and Director
Donald Venettozzi — who were named in the original Complaint. Accordingly, all claims
against these Defendants are dismissed.
Correctional Facility (“Woodbourne”), Defendants violated his rights under the First and

Fourteenth Amendments by issuing him false misbehavior reports and subsequently subjecting

him to retaliatory disciplinary hearings. (See Am. Compl. (Dkt. No. 70).) On March 13, 2018,

the Court issued an Opinion & Order (the “Opinion”) granting an earlier motion to dismiss filed

by Defendants. (See Opinion (Dkt. No. 59).) Before the Court is Defendants’ Motion To

Dismiss the Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) (the

“Motion”). (Not. of Mot. (Dkt. No. 74).) For the reasons described herein, Defendants’ Motion

is granted in part and denied in part.

                                          I. Background

       A. Factual History

       The following facts are drawn from Plaintiff’s Amended Complaint and attached exhibits

and are taken as true for the purpose of resolving the instant Motion.

               1. Plaintiff’s Relationship with DeCastro

       While at Woodbourne, Plaintiff was elected to be an inmate representative on the Inmate

Grievance Resolution Committee (the “IGRC”), a position he held for about five years. (Id. at

11–12, 35, 40, 44, 54.) 2 During this time, Plaintiff had numerous interactions and disagreements

with DeCastro, a lieutenant, regarding “false grievances that [were] filed against DeCastro,”

causing DeCastro to have a “personal vendetta” against him. (Id.) In particular, Plaintiff alleges

that DeCastro “use[d] to threaten [him]” by saying that Plaintiff was “on the ‘burn,’ meaning

watch [your] back,” (id. at 12), and by authorizing “unwarrant[ed] cell searches,” (id. at 35).




       2
         Plaintiff’s filings do not use consistent page numbering. For ease of reference, the
Court cites to the ECF-generated page numbers stamped at the top of each page.


                                                 2
               2. First Misbehavior Report and First Disciplinary Hearing

       On April 22, 2012, Velez, a correction officer, issued Plaintiff a misbehavior report (the

“First Report”) claiming that Plaintiff had violated certain disciplinary rules against creating a

disturbance, interfering with employees, refusing a direct order, and moving in the facility

contrary to procedure. (Am. Compl. 11, 18–19, 21.) Plaintiff alleges that the First Report was

false, (id. at 11), and that it was “inadequate” because it was “not clear what the charges were,”

(id.). The next day, DeCastro “reviewed” the First Report. (Id.) Plaintiff alleges that, given his

history with DeCastro, he “changed the status” of the First Report, thereby denying Plaintiff

adequate notice of the charges against him as required under 7 N.Y.C.R.R. § 251-3. (Id. at 12–

16, 21.)

       A disciplinary hearing regarding the First Report was held on May 1, 2012 (the “First

Hearing”), at which Humphrey served as the presiding officer. (Id. at 13, 21, 23.) Given the

alleged notice problems, Humphrey was “suppo[sed] to adjourn the hearing to give . . . Plaintiff

an opportunity to prepare for his defense.” (Id. at 13.) Yet, Humphrey failed to rectify the error,

thereby “prejudic[ing]” Plaintiff’s ability to present a defense. (Id. at 13–14.) Humphrey found

Plaintiff guilty of three charges and sentenced him to 45 days in keeplock and loss of other

privileges, including the loss of recreation, packages, commissary, and access to the telephone.

(Id. at 14, 21.) Plaintiff appealed Humphrey’s decision to Prack, the Director of Special

Housing, but Prack allegedly “rubber-stamped” the decision and denied the appeal. (Id. at 14,

23.) Plaintiff ultimately served 10 days of his 45-day sentence. (Id. at 21.)

               3. Second Misbehavior Report and Second Disciplinary Hearing

       Plaintiff alleges that DeCastro and Clark, a senior mail clerk, “conspired” to intentionally

interfere with and open Plaintiff’s outgoing and incoming “privileged” and “legal”




                                                  3
correspondence outside of his presence. (Id. at 24, 26–27.) DeCastro then issued Plaintiff a false

and retaliatory misbehavior report (the “Second Report”), charging him with violating rules on

correspondence, smuggling, and property damage. (See id. at 25, 30, 32.) 3 Plaintiff alleges that

DeCastro issued the Second Report to “cover their actions” and to get Plaintiff “fired” from his

IGRC position and transferred to another facility. (Id. at 25, 35.)

       A disciplinary hearing regarding the Second Report was held between April 4 and 8,

2013 (the “Second Hearing”), at which King, a lieutenant, served as the presiding officer. (Id. at

32.) Plaintiff was found guilty of the charges and sentenced to three months of keeplock and lost

privileges. (Id.) Moreover, King removed Plaintiff from his IGRC position. (Id. at 32, 54.)

Plaintiff appealed, and Prack reversed King’s decision on July 2, 2013. (Id. at 25–26, 34.) In

Plaintiff’s view, the reversal “shows [that he] was telling the truth” and that DeCastro and Clark

were “lying.” (Id. at 26, 37.)

       Plaintiff further alleges that King, in removing Plaintiff from his position as an IGRC

representative, did not comply with DOCCS Directive 4040, which, according to Plaintiff,

prohibits an IGRC representative from being removed from his position without a prior hearing.

(Id. at 49–50.) In particular, Plaintiff alleges that, because the Second Hearing addressed an

issue unrelated to his IGRC position, it did not satisfy the requirements of the directive. (Id.)

               4. Third Misbehavior Report and Third Disciplinary Hearing

       On April 24, 2013, Plaintiff sought to speak to Encarnacion, the Imam at Woodbourne,

because he was having “mental issues” and wanted to discuss “serious family matters.” (Id. at

37–38, 70.) Encarnacion came to visit Plaintiff that same day, where he proceeded to yell at




       3
           The misbehavior report states that Plaintiff marked an outgoing letter as legal mail when
it in fact was addressed to an ex-inmate and contained no legal documents. (Am. Compl. 30.)


                                                  4
Plaintiff. (Id.) Plaintiff thereafter received an allegedly false and retaliatory misbehavior report

(the “Third Report”), charging him with making threats to Encarnacion. (Id. at 38, 78.) Plaintiff

alleges that Encarnacion retaliated against him because he thought that Muslims at Woodbourne

had “flipped/sold him out and got him locked out” of the facility. (Id. at 70–71.) Plaintiff

further alleges that DeCastro, who “was reviewing all [Plaintiff’s] misbehavior reports” and was

seeking to make sure future misbehavior reports did not get reversed like the Second Report, had

Encarnacion issue the Third Report. (Id. at 38–39, 71.)

       A disciplinary hearing regarding the Third Report was held between April 29 and May 7,

2013 (the “Third Hearing”), at which King served as the presiding officer. (Id. at 78.) Plaintiff

alleges that King was biased and prejudiced against him and that there was no evidence that he

threatened Encarnacion. (Id. at 39, 72.) King found Plaintiff guilty and sentenced him to 60

days in the special housing unit (“SHU”). (Id. at 72, 78.) Plaintiff appealed, and the appeal was

affirmed by Venettozzi. (Id.)

       Plaintiff further alleges that on May 8, 2013, Katz, a lieutenant, forged and rewrote

King’s decision following the Third Hearing decision without authority. (Id. at 73.) Katz

allegedly corrected King’s decision by having Plaintiff’s confinement in SHU commence

immediately, rather than having it start following the completion of Plaintiff’s keeplock

sentence. (Id. at 73–75.) Plaintiff claims that this confusion regarding his sentences resulted in

him spending extra days in SHU. (Id.)

       B. Procedural History

       Plaintiff filed his initial Complaint and attached exhibits on August 5, 2014. (Dkt. No.

2.) The Court granted Plaintiff’s IFP request on November 18, 2014. (Dkt. No. 4.) On March 7,

2017, Defendants filed a letter requesting permission to file an initial motion to dismiss. (Dkt.




                                                  5
No. 39.) The Court set a briefing schedule, (Dkt. No. 40), and the Parties thereafter briefed the

motion. (Dkt. Nos. 46, 47, 54, 55, 56.)

       On March 13, 2018, the Court issued an Opinion granting Defendants’ initial motion.

(Opinion (Dkt. No. 59).) The Court dismissed the Complaint without prejudice and directed

Plaintiff to file an amended complaint correcting the deficiencies identified. (Id. at 33.)

       On May 15, 2018, Plaintiff filed the instant Amended Complaint. (Dkt. No. 70.) On

May 29, 2018, Defendants filed a letter seeking a motion in anticipation of moving to dismiss.

(Dkt. No. 71.) Plaintiff filed a letter in opposition. (Dkt. No. 72.) On June 11, 2018, the Court

set a briefing schedule. (Dkt. No. 73.) Defendants filed the instant Motion To Dismiss and

accompanying papers on July 11, 2018. (Not. of Mot.; Mem. of Law in Supp. of Mot. (“Defs.’

Mem.”) (Dkt. No. 75).) On August 14, 2018, Plaintiff filed his response in opposition to the

Motion. (Pl.’s Resp. to Defs.’ Mot. (“Pl.’s Mem.”) (Dkt. No. 77).) On August 23, 2018,

Defendants filed a reply. (Reply Mem. of Law in Supp. of Mot. (“Defs.’ Reply”) (Dkt. No. 78).)

                                           II. Discussion

       Defendants move to dismiss the Amended Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6) on grounds that it fails to correct the deficiencies identified in the Court’s

prior Opinion. (Defs.’ Mem. 1.) In particular, Defendants argue that Plaintiff fails to state a due

process claim, fails to state a First Amendment retaliation or access-to-courts claim, and fails to

state a conspiracy claim. (Id. at 8–15.) In addition, Defendants argue that they are entitled to

qualified immunity on Plaintiff’s retaliation claim. (Id. at 16–17.) The Court addresses each

argument separately to the extent necessary.




                                                  6
        A. Standard of Review

        The Supreme Court has held that, while a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citations, quotation marks, and alterations omitted). Indeed, Rule 8 of the Federal Rules of Civil

Procedure “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id. (quotation marks and alteration omitted).

Rather, a complaint’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint,” id. at 563, and a plaintiff need allege “only enough facts to state a claim to relief that

is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claim[] across the

line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also Iqbal, 556

U.S. at 679 (“Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. But where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged — but it has not ‘show[n]’ — ‘that the

pleader is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed. R.

Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).




                                                   7
       In considering a motion to dismiss, the Court “must accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (“In addressing the sufficiency

of a complaint we accept as true all factual allegations . . . .” (quotation marks omitted)).

Further, “[f]or the purpose of resolving [a] motion to dismiss, the Court . . . draw[s] all

reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992 F. Supp. 2d

302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir.

2012)). Where, as here, a plaintiff proceeds pro se, the “complaint[] must be construed liberally

and interpreted to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of Am., 723

F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted). However, “the liberal

treatment afforded to pro se litigants does not exempt a pro se party from compliance with

relevant rules of procedural and substantive law.” Bell v. Jendell, 980 F. Supp. 2d 555, 559

(S.D.N.Y. 2013) (quotation marks omitted); see also Caidor v. Onondaga County, 517 F.3d 601,

605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves regarding

procedural rules and to comply with them.” (italics and quotation marks omitted)).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks and citation omitted). When a plaintiff proceeds pro se, however, the Court may consider

“materials outside the complaint to the extent that they are consistent with the allegations in the

complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y. Aug.

2, 2013) (quotation marks omitted), including, as relevant here, “documents that a pro se litigant




                                                  8
attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at *4 n.6

(E.D.N.Y. Dec. 15, 2010) (italics omitted).

       B. Analysis

               1. Procedural Due Process Claims

       A prison inmate “has the right not to be deprived of a protected liberty interest without

due process of law.” Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986). “[T]o present a

[procedural] due process claim, a plaintiff must establish (1) that he possessed a liberty interest

and (2) that the defendant(s) deprived him of that interest as a result of insufficient process.”

Ortiz v. McBride, 380 F.3d 649, 654 (2d Cir. 2004) (citation and quotation marks omitted). “The

appropriate process depends on the balancing of three factors: (1) ‘the private interest that will be

affected by the official action;’ (2) ‘the risk of erroneous deprivation of such interest through the

procedures used;’ and (3) ‘the Government’s interest, including the function involved and the

fiscal and administrative burdens that the additional or substitute procedural requirement would

entail.’” Panzella v. Sposato, 863 F.3d 210, 218 (2d Cir. 2017) (quoting Mathews v. Eldridge,

424 U.S. 319, 335 (1976)).

       The Supreme Court has held that inmates retain due process rights in prison disciplinary

proceedings. See Wolff v. McDonnell, 418 U.S. 539, 563–72 (1974) (describing procedural

protections inmates are to receive when subject to significant disciplinary punishment).

However, “[p]rison discipline implicates a liberty interest [only] when it ‘imposes atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.’” Ortiz, 380

F.3d at 654 (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)). The Second Circuit has

explained that “[t]he length of disciplinary confinement is one of the guiding factors in applying

Sandin’s atypical and significant hardship test.” Hanrahan v. Doling, 331 F.3d 93, 97 (2d Cir.




                                                  9
2003) (citation and quotation marks omitted). The duration of disciplinary confinement,

however, is “not the only relevant factor,” and the Second Circuit has “explicitly avoided a

bright line rule that a certain period of SHU confinement automatically fails to implicate due

process rights.” Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004). Indeed, “[t]he conditions

of confinement are a distinct and equally important consideration in determining whether a

confinement in SHU rises to the level of atypical and severe hardship,” and, therefore, courts

should consider “the extent to which the conditions of the disciplinary segregation differ from

other routine prison conditions.” Id. (citations and quotation marks omitted).

       As a guidepost to determining whether due process protections are required in the prison

context, the Second Circuit has instructed that, “[w]here the plaintiff was confined for an

intermediate duration — between 101 and 305 days — development of a detailed record of the

conditions of the confinement relative to ordinary prison conditions is required.” Id. at 64–65

(citation and quotation marks omitted); see also Abdur-Raheem v. Caffery, No. 13-CV-6315,

2015 WL 667528, at *5 (S.D.N.Y. Feb. 17, 2015) (same). Moreover, “although shorter

confinements under normal SHU conditions may not implicate a prisoner’s liberty interest, [the

Second Circuit has] explicitly noted that SHU confinements of fewer than 101 days could

constitute atypical and significant hardships if the conditions were more severe than the normal

SHU conditions . . . or a more fully developed record showed that even relatively brief

confinements under normal SHU conditions were, in fact, atypical.” Palmer, 364 F.3d at 65

(citations omitted). Indeed, “[a]bsent a detailed factual record, courts typically affirm dismissals

of due process claims where the period of time spent in SHU was short — e.g., thirty days —

and there was no indication of unusual conditions.” Houston v. Cotter, 7 F. Supp. 3d 283, 298

(E.D.N.Y. 2014) (citing Palmer, 364 F.3d at 66).




                                                 10
       Regarding the process an inmate is due, a disciplinary hearing comports with due process

requirements where an inmate receives “advance written notice of the charges; a fair and

impartial hearing officer; a reasonable opportunity to call witnesses and present documentary

evidence; and a written statement of the disposition, including supporting facts and reasons for

the action taken.” Luna v. Pico, 356 F.3d 481, 487 (2d Cir. 2004) (citation omitted). “In the

context of prison disciplinary hearings, the Second Circuit has said that its ‘conception of an

impartial decisionmaker is one who, inter alia, does not prejudge the evidence and who cannot

say, with . . . utter certainty . . . , how he would assess evidence he has not yet seen.’” Rahman v.

Acevedo, No. 08-CV-4368, 2011 WL 6028212, at *7 (S.D.N.Y. Dec. 5, 2011) (quoting Patterson

v. Coughlin, 905 F.2d 564, 570 (2d Cir. 1990)).

       Applying these principles, to make out a due process claim related to his confinements in

keeplock and SHU, Plaintiff must plausibly allege (1) that there was a deprivation of a protected

liberty interest and (2) that such deprivation was the result of the procedural defects. See Ortiz,

380 F.3d at 654. Here, as with the initial Complaint, (see Opinion 14–17), the first element of

Plaintiff’s due process claim has not been met as to any of the disciplinary actions. Following

the First Report and First Hearing, Plaintiff was sentenced to 45 days in keeplock, although he

served only 10 days, with the remaining time suspended. (Am. Compl. 14, 21, 23.) Following

the Second Report and Second Hearing, Plaintiff was sentenced to 90 days in keeplock, but

served only 30 days, with the remaining time suspended. (Id. at 32.) And following the Third

Report and Third Hearing, Plaintiff was sentenced to, and served, 60 days in the SHU. (Id. at 72,

78.) 4 Because each of Plaintiff’s separate segregated confinements was fewer than 101 days,




       4
        Plaintiff additionally alleges that Katz’s rewriting of King’s decision on the Third
Report caused him to spend additional days in SHU than he otherwise would have. (Am. Compl.


                                                  11
they do not implicate Plaintiff’s liberty interest absent a showing that Plaintiff suffered an

“atypical and significant hardship.” Palmer, 364 F.3d at 65. Plaintiff has failed, as he did

previously, to show that he suffered any atypical and significant hardship. 5 The Amended

Complaint is devoid of any allegations regarding the conditions of his keeplock or SHU

confinement. The only details provided by Plaintiff regarding this period are that he was

deprived of access to recreation, telephone, packages, and commissary. (Am. Compl. 21, 32,

78.) While the Second Circuit has declined to “delineate the precise contours of ‘normal’ SHU

confinement . . . it is sufficient to note that, ordinarily, SHU prisoners are kept in solitary

confinement for twenty-three hours a day, provided one hour of exercise in the prison yard per

day, and permitted two showers per week.” Ortiz, 380 F.3d at 655 (citation omitted). Plaintiff

makes no allegations that he was kept in keeplock or SHU for longer than the typical period, or

that he was denied exercise, adequate showers, or was generally subjected to any conditions that

were “more onerous than usual,” Davis v. Barrett, 576 F.3d 129, 133 (2d Cir. 2009) (citation

omitted), and in fact makes no allegations about the conditions of his keeplock beyond the

withholding of privileges as described, see Branch v. Goord, No. 05-CV-6495, 2006 WL

2807168, at *4 (S.D.N.Y. Sept. 28, 2006) (“Plaintiff’s privileges were withheld during

confinement, but lost privileges do not constitute an atypical and significant hardship because

they are within the expected parameters of the sentence imposed by a court of law.” (citation and

quotation marks omitted)).



73–75.) It is not clear how much extra time Plaintiff served, but Plaintiff alleges he was
ultimately released on August 30, 2013. (Id.)
        5
          Indeed, as Defendants point out, a substantial portion of Plaintiff’s due process
allegations in the Amended Complaint appear on “the identical type-written document” used “in
his original Complaint,” (Defs.’ Mem. 8), and previously held insufficient by the Court, (Opinion
14–17).


                                                  12
       Therefore, because Plaintiff has not shown that his confinement “impose[d] [an] atypical

and significant hardship on [him] in relation to the ordinary incidents of prison life,” Hanrahan,

331 F.3d at 97 (quoting Sandin, 515 U.S. at 484), Plaintiff has “failed to demonstrate a liberty

interest entitling [him] to due process,” Vogelfang v. Capra, 889 F. Supp. 2d 489, 511 (S.D.N.Y.

2012). Accordingly, the Court grants the Motion To Dismiss Plaintiff’s due process claims as to

all Defendants. See Gaines v. City of New York, No. 14-CV-6403, 2016 WL 951580, at *3

(S.D.N.Y. Mar. 9, 2016) (dismissing procedural due process claim where the plaintiff did “not

allege any facts regarding the conditions of his confinement to suggest that it imposed ‘atypical

and significant hardship’”); Acevedo v. Fischer, No. 12-CV-6866, 2014 WL 5015470, at *15

(S.D.N.Y. Sept. 29, 2014) (collecting cases and noting that courts “have dismissed claims in

which [the] plaintiffs alleged spending between forty and fifty days in punitive segregation or

faced other comparable discipline” where, “in the absence of some allegation that the conditions

of keeplock or SHU confinement were in some way unusual,” there is no “violation of a

protected liberty interest” (quotation marks omitted)); O’Diah v. Artus, No. 10-CV-6705, 2013

WL 1681834, at *2–3 (W.D.N.Y. Apr. 17, 2013) (dismissing case where the plaintiff, confined

for 111 days, “failed to allege facts showing that the conditions of his confinement, combined

with the duration of his confinement, created an atypical and significant hardship” (quotation

marks omitted)); Edwards v. Horn, No. 10-CV-6194, 2012 WL 760172, at *10 (S.D.N.Y. Mar.

8, 2012) (explaining that “[s]everal courts have concluded that, absent unusual conditions, 30

days of segregation is not an atypical or significant hardship under Sandin” (collecting cases));

Torres v. Logan, No. 10-CV-6951, 2011 WL 1811003, at *4 (S.D.N.Y. May 11, 2011)

(dismissing the plaintiff’s due process claim where he alleged that he was confined for “a little

over two-thirds of the 90 days sentence,” because the plaintiff “fail[ed] to allege any facts




                                                 13
regarding the conditions of his confinement, including whether they were abnormal or unusual”

(alteration and quotation marks omitted)), adopted by 2011 WL 3894386 (S.D.N.Y. June 13,

2011). 6

                  2. Access to Courts Claim

           “To state a claim for denial of access to the courts — in this case due to interference with

legal mail — a plaintiff must allege that the defendant took or was responsible for actions that

hindered a plaintiff’s efforts to pursue a legal claim.” Davis v. Goord, 320 F.3d 346, 351 (2d

Cir. 2003) (citation, alteration, and quotation marks omitted). “[A] plaintiff must allege not only

that the defendant’s alleged conduct was deliberate and malicious, but also that the defendant’s

actions resulted in actual injury to the plaintiff such as the dismissal of an otherwise meritorious

legal claim.” Cancel v. Goord, No. 00-CV-2042, 2001 WL 303713, at *4 (S.D.N.Y. Mar. 29,

2001) (emphasis added) (citing Lewis v. Casey, 518 U.S. 343, 351 (1996)). Actual injury

includes “claims that systemic official action frustrates a plaintiff . . . in preparing and filing suits

at the present time,” and “claims not in aid of a class of suits yet to be litigated, but of specific

cases that cannot now be tried (or tried with all material evidence), no matter what official action

may be in the future.” Christopher v. Harbury, 536 U.S. 403, 413–14 (2002) (collecting




           6
          To the extent the Amended Complaint alleges, as did the initial Complaint, that
Plaintiff’s removal from his IGRC position without being afforded the process provided for in
DOCCS regulations constitutes a procedural due process violation, (Am. Compl. 49–50), that
claim fails. The Court previously held that it “is unaware of any cases finding that there is a
protected liberty interest in serving as an IGRC representative; indeed other courts within the
Second Circuit have found to the contrary.” (Opinion 17–18 (collecting cases).) The Court
further held that, even assuming a liberty interest in an IGRC position exists, Defendants would
be entitled to qualified immunity because “the failure to inform Plaintiff of the possible
punishments he was subject to . . . has not been clearly established by either the Supreme Court
or the Second Circuit” and because “[n]o Supreme Court or Second Circuit case involving a
prisoner’s removal from the IGRC has held that due process rights adhere to such removal.” (Id.
at 18–20.)


                                                    14
examples within each category). “A hypothetical injury is not sufficient to state a claim for

violation of the right of access to the courts.” Amaker v. Haponik, No. 98-CV-2663, 1999 WL

76798, at *3 (S.D.N.Y. Feb. 17, 1999).

        Here, Plaintiff alleges that DeCastro and Clark “conspired” to interfere with and open

Plaintiff’s outgoing and incoming “privileged correspondence” outside of his presence. (Am.

Compl. 24, 26–27.) Even assuming Defendants “alleged conduct was deliberate and malicious,”

Cancel, 2001 WL 303713, at *4, Plaintiff makes no showing of actual injury. “Mere delay in

being able to work on one’s legal action or communicate with the courts does not rise to the level

of a constitutional violation.” Davis, 320 F.3d at 352 (citation and quotation marks omitted).

Plaintiff does not allege that he was prevented (or even delayed) from making legal filings. As

before, (see Opinion 27), there is no indication that any Defendant “obstruct[ed] [Plaintiff’s]

legitimate efforts to seek judicial redress” or otherwise prejudiced Plaintiff’s legal actions. City

of New York v. Beretta U.S.A. Corp., 524 F.3d 384, 397 (2d Cir. 2008) (citation and quotation

marks omitted); see also Christopher, 536 U.S. at 413 (noting right-of-access concerns are

implicated when “systemic official action frustrates a plaintiff . . . in preparing and filing suits at

the present time”). Accordingly, Plaintiff’s access-to-courts claim is dismissed. See Tutora v.

Gessner, No. 17-CV-9517, 2019 WL 1382812, at *5 (S.D.N.Y. Mar. 27, 2019) (collecting cases

for the proposition that an access-to-courts claim must be dismissed where no showing of actual

injury is made). 7



        7
          For the same reasons, any claim based on mail tampering must be dismissed. See
Mendez v. Quiros, No. 16-CV-2097, 2017 WL 374462, at *2 (D. Conn. Jan. 25, 2017)
(dismissing mail tampering claim where the plaintiff did “not allege . . . that he suffered any
injury or prejudice as a result of the opening of the mail outside of his presence and the
withholding of the documents”); Leniart v. Murphy, No. 11-CV-1635, 2016 WL 1273166, at *13
(D. Conn. Mar. 31, 2016) (dismissing mail tampering claim where the plaintiff did “not claim
that [his] mail . . . was censored or confiscated, only that it was read”).


                                                  15
               3. Conspiracy Claim

       Plaintiff alleges that DeCastro and Clark “conspired” to violate his constitutional rights

when they opened his mail and issued him a false misbehavior report. (Am. Compl. 24, 26–27.)

As the Court earlier held, (see Opinion 28), any conspiracy claim is properly brought under 42

U.S.C. § 1985. Under that provision, Plaintiff must make “a showing of class-based invidiously

discriminatory animus” on the part of the conspiring parties, Hickey v. City of N.Y., No. 01-CV-

6506, 2004 WL 2724079, at *22 (S.D.N.Y. Nov. 29, 2004) (citing Kush v. Rutledge, 460 U.S.

719, 726 (1983)), aff’d, 173 F. App’x 893 (2d Cir. 2006), as well as provide “some factual basis

supporting a meeting of the minds, such that [the] defendants entered into an agreement, express

or tacit, to achieve the unlawful end,” Webb v. Goord, 340 F.3d 105, 110 (2d Cir. 2003) (citation

and quotation marks omitted). The Amended Complaint does not allege any “racial, or perhaps

otherwise class-based, invidiously discriminatory animus behind [Defendants’] action[s].”

Turkmen v. Hasty, 789 F.3d 218, 262 (2d Cir. 2015) (citing Griffin v. Breckenridge, 403 U.S. 88,

102 (1971)), rev’d in part, vacated in part on other grounds, 137 S. Ct. 1843 (2017). Nor does it

provide any specific facts to plausibly suggest that DeCastro and Clark “entered into an

agreement, express or tacit, to achieve [an] unlawful end.” Webb, 340 F.3d at 110. Instead,

Plaintiff merely states that DeCastro and Clark “conspired,” acted “intentional[ly] and with

malice,” and acted “in a plot, [with] agreement and meeting of the minds,” to tamper with

Plaintiff’s mail. (Am. Compl. 24–25.) These wholly conclusory allegations are insufficient. See

Lastra v. Barnes & Noble Bookstore, No. 11-CV-2173, 2012 WL 12876, at *7 (S.D.N.Y. Jan. 3,

2012) (noting that “[u]nsubstantiated, conclusory, vague[,] or general allegations of a

conspiracy” are insufficient to state a claim under § 1985 (citation omitted)), aff’d, 523 F. App’x

32 (2d Cir. 2013); Van Dunk v. St. Lawrence, 604 F. Supp. 2d 654, 663 (S.D.N.Y. 2009)




                                                16
(“[C]laims of conspiracy that are vague and provide no basis in fact must be dismissed.”

(quotation marks omitted)). Accordingly, Plaintiff’s § 1985 conspiracy claim is dismissed.

               4. First Amendment Retaliation Claims

                       a. Applicable Law

       To state a First Amendment claim of retaliation, an inmate must allege “(1) that the

speech or conduct at issue was protected, (2) that the defendant took adverse action against the

[inmate], and (3) that there was a causal connection between the protected conduct and the

adverse action.” Holland v. Goord, 758 F.3d 215, 225 (2d Cir. 2014) (citation, alteration, and

quotation marks omitted). An adverse action is any “retaliatory conduct that would deter a

similarly situated individual of ordinary firmness from exercising his or her constitutional

rights.” Davis, 320 F.3d at 353 (citation omitted). In determining whether a prison official’s

conduct constitutes adverse action, “the court’s inquiry must be tailored to the different

circumstances in which retaliation claims arise, bearing in mind that prisoners may be required to

tolerate more than average citizens.” Id. (citation, alterations, and quotation marks omitted).

“[B]ecause virtually any adverse action taken against a prisoner by a prison official — even

those otherwise not rising to the level of a constitutional violation — can be characterized as a

constitutionally proscribed retaliatory act,” the Second Circuit has instructed that district courts

must “approach prisoner retaliation claims with skepticism and particular care.” Dolan v.

Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (citation and quotation marks omitted).

Accordingly, a First Amendment retaliation claim must be supported by “specific and detailed

factual allegations,” and not stated in “wholly conclusory terms.” Id. (citation and quotation

marks omitted).




                                                 17
                       b. DeCastro

       Plaintiff alleges that DeCastro has a “personal vendetta” against him deriving from

Plaintiff’s position as an IGRC inmate representative and their IGRC-related interactions, and

that because of this vendetta, DeCastro “changed the status” of the First Report authored by

Velez, authored the Second Report himself, and encouraged Encarnacion to file the Third

Report. (Am. Compl. 11–12, 35, 40, 44, 54.)

       As an initial matter, as the Court previously held, (see Opinion 22), to the extent Plaintiff

alleges that the roots of DeCastro’s retaliation are found in Plaintiff’s IGRC position, such

conduct, liberally construed, constitutes protected activity. See Dolan, 794 F.3d at 295 (holding

that “retaliation against a prisoner for filing or voicing grievances on behalf of a prison

population as a member of an inmate grievance body . . . violates the right to petition

government for the redress of grievances guaranteed by the First and Fourteenth Amendments”

(quotation marks omitted)); see also Dolan v. Connolly, No. 13-CV-5726, 2017 WL 825311, at

*5 n.10 (S.D.N.Y. Mar. 2, 2017) (collecting cases for the proposition that “advocacy on behalf of

an [inmate grievance body] is constitutionally protected”).

       The next question is whether the Amended Complaint alleges adverse action. The only

adverse action alleged with respect to DeCastro are the three misbehavior reports. As to the First

and Third Reports, however, they were not issued by DeCastro; rather, the First Report was

issued by Velez and the Third Report by Encarnacion. (Am. Compl. 11, 18–19, 21, 38, 78.)

Plaintiff alleges that DeCastro “reviewed” and “changed the status” of the First Report, (id. at

11–13), yet, as indicated by the documents attached to the Amended Complaint, DeCastro

appears to have been involved only to the extent that he provided Plaintiff with a copy of report

on April 23, 2013, (id. at 21–22). Put differently, the Amended Complaint does not allege facts




                                                 18
plausibly indicating that DeCastro falsified the First Report; indeed, Plaintiff repeatedly limits

his complaint with regard to the First Report to the allegations that it was “inadequate/not clear

what the charges [were],” that it did not follow procedures on notice,” and that he was “denied

. . . a clear [and] [adequate] copy” of the report. (Id. at 11–12.) Similarly, Plaintiff alleges that

DeCastro encouraged Encarnacion to file the Third Report, (id. at 38–39, 71), yet, this statement

is wholly conclusory and thus insufficient. See Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir.

1999) (“[C]onclusory allegations of a §1983 conspiracy are insufficient.” (citation and quotation

marks omitted)); Aho v. Anthony, 782 F. Supp. 2d 4, 7 (D. Conn. 2011) (dismissing claim where

“[t]he only allegation with respect to the defendants’ personal involvement is that” they were

“acting in concert” with each other); Malcolm v. Honeoye Falls–Lima Educ. Ass’n, 678 F. Supp.

2d 100, 107 (W.D.N.Y. 2010) (“[A] complaint containing only conclusory, vague or general

allegations of conspiracy to deprive a person of constitutional rights cannot withstand a motion

to dismiss.” (quoting Sommer v. Dixon, 709 F.2d 173, 175 (2d Cir. 1983))).

       However, as to the Second Report, Plaintiff alleges that it was authored by DeCastro and,

critically, that it was ultimately “reversed” on administrative appeal following the Second

Hearing. (Am. Compl. 24–25, 30, 32, 34; Pl.’s Mem. 21.) In Plaintiff’s view, the reversal

constitutes proof that DeCastro was lying and that the report was therefore false and retaliatory.

(Am. Compl. 26–28; Pl.’s Mem. 25 (“It is a fact when a misbehavior report get[s] vindicated it

shows the Defendants deliberately and . . . maliciously interfered and lied.”).) Defendants argue

in response that “Plaintiff does not allege the basis for the reversal, which may have had nothing

to do with the truth of the allegations in the [Second Report].” (Defs.’ Mem. 16 n.4.) That is

true, yet, liberally construed, that the Second Report was reversed on appeal does tend to support

Plaintiff’s allegation that the alleged adverse action was “unjustified” and “unwarranted.”




                                                  19
Bennett v. Goord, 343 F.3d 133, 138–39 (2d Cir. 2003) (denying summary judgment on

retaliation claim where the plaintiff adduced evidence that, inter alia, numerous misbehavior

reports were reversed on administrative appeal); see also Nunez v. Donahue, No. 12-CV-1071,

2015 WL 13744630, at *11 (N.D.N.Y. Nov. 23, 2015) (“The fact that a misbehavior report was

administratively reversed and expunged supports a plaintiff’s allegations that the misbehavior

report was false and retaliatory.” (citation omitted)), adopted by 2016 WL 29616 (N.D.N.Y. Jan.

4, 2016). This is not a case where other allegations in the Amended Complaint cut against the

conclusion that the Second Report was falsified or unsubstantiated. Cf. Crenshaw v. Korbar, No.

09-CV-6167, 2013 WL 1681833, at *2 (W.D.N.Y. Apr. 17, 2013) (dismissing retaliation claim

because, “[a]lthough the disposition of guilty was ultimately reversed, the record shows that [the

defendant] had a reasonable basis for the charges, and [the] plaintiff . . . presented no evidence to

suggest that she had any particular motive to retaliate against him”). Therefore, Plaintiff has

sufficiently stated adverse action with respect to the Second Report. See Gill v. Pidlypchak, 389

F.3d 379, 384 (2d Cir. 2004) (holding that “the filing of false misbehavior reports” that result in

sentences such as “three weeks in keeplock . . . would deter a prisoner of ordinary firmness from

vindicating his or her constitutional rights” and thus constitutes adverse action).

       The final question is whether Plaintiff has sufficiently alleged a plausible causal

connection between the adverse action (the Second Report) and the protected activity (Plaintiff’s

position as an inmate IGRC representative). In considering whether a causal connection exists,

“a court may infer an improper or retaliatory motive in the adverse action from: (1) the temporal

proximity of the filing to the grievance and the disciplinary action; (2) the inmate’s prior good

disciplinary record; (3) vindication at a hearing on the matter; and (4) statements by the

defendant regarding his motive for disciplining the plaintiff.” Barnes v. Harling, — F. Supp. 3d




                                                 20
—, 2019 WL 1319479, at *15 (W.D.N.Y. Mar. 19, 2019) (citation and quotation marks omitted);

see also Vogelfang, 889 F. Supp. 2d at 517 (describing causation factors); Harnage v.

Brighthaupt, 168 F. Supp. 3d 400, 414 (D. Conn. Mar. 1, 2016) (“With regard to false

misbehavior reports, the types of evidence required to establish a causal connection between the

plaintiff’s protected conduct and the alleged retaliation include temporal proximity, prior good

discipline, a finding of not guilty at the disciplinary hearing[,] and statements from the

defendants regarding their motives.” (citation and alterations omitted)), aff’d, 720 F. App’x (2d

Cir. 2018).

       Here, Plaintiff alleges that he served as an inmate representative on the IGRC for a “little

over five years.” (Am. Compl. 11, 35, 40.) He alleges that, over this period, he had numerous

interactions and disagreements with DeCastro in connection with that position, including certain

“grievance hearings” against DeCastro which led to “adverse findings” against him. (Id. at 35,

40.) This allegedly caused DeCastro to “threaten” Plaintiff by saying that Plaintiff was “on the

‘burn,’ meaning watch [your] back.” (Id. at 12.) Further, DeCastro would “harass[]” and

“threat[en]” Plaintiff and the other IGRC inmate representatives by authorizing “unwarrant[ed]

cell searches.” (Id. at 12, 35.) In sum, Plaintiff alleges, DeCastro had a longstanding “personal

vendetta” against him, which led him to issue the false (and ultimately reversed) Second Report.

(Id. at 11, 40.) These allegations, which were not in the initial Complaint, (see Opinion 22–24),

are sufficient to plausibly allege that Plaintiff’s position on the IGRC, and the attendant negative

interactions he had with DeCastro, were “a substantial or motivating factor” in DeCastro’s

conduct. Hanner v. Westchester County, No. 16-CV-7610, 2019 WL 1299462, at *8 (S.D.N.Y.

Mar. 21, 2019) (quoting Dorsey v. Fisher, 468 F. App’x 25, 27 (2d Cir. 2012)). As such, this

case is different from those in which plaintiffs have offered only conclusory allegations to




                                                 21
establish a causal nexus. See Vogelfang, 889 F. Supp. 2d at 517 (holding that “repeatedly

assert[ing] that [the plaintiff’s] perceived mistreatment is a result of retaliatory animus on the

part of the defendants,” without “any specific and detailed factual allegations to support that

assertion,” is insufficient to establish a causal connection (quoting Friedl v. City of New York,

210 F.3d 79, 85–86 (2d Cir. 2000))); Bouknight v. Shaw, No. 08-CV-5187, 2009 WL 969932, at

*6 (S.D.N.Y. Apr. 6, 2009) (finding plaintiff’s allegation that the defendant “wrote me up for

revenge” is “mere speculation” and therefore insufficient to plausibly establish “the requisite

causal connection”).

        To be sure, Plaintiff does not have a “reasonable expectation of privacy in his or her

prison cell,” and, accordingly, the search of his cell, “even [if done] for retaliatory reasons, . . .

does not implicate a constitutional right.” Battice v. Phillip, No. 04-CV-669, 2006 WL 2190565,

at *7 (E.D.N.Y. Aug. 2, 2006) (collecting cases); see also Harnage v. Brighthaupt, No. 12-CV-

1521, 2016 WL 10100763, at *6 (D. Conn. June 3, 2016) (holding that “even if [the plaintiff]

could demonstrate a retaliatory motive for the search, his claim would be legally insufficient” to

“support a First Amendment retaliation claim”), aff’d, 720 F. App’x 79 (2d Cir. 2018). Yet, even

if “a cell search alone is not actionable,” courts have held that, when “combined . . . with other

wrongful conduct,” such allegations may be sufficient to state a claim. Stewart v. Richardson,

No. 15-CV-9034, 2016 WL 7441708, at *5 (S.D.N.Y. Dec. 27, 2016) (collecting cases). Further,

as Defendants point out, (Defs.’ Mem. 15–16), Plaintiff does not provide specific details (beyond

stating that he had been an IGRC representative for about five years) as to when, exactly, he had

his “numerous” IGRC-related disagreements with DeCastro, when DeCastro allegedly threatened

him that he was “on the burn,” or when the “adverse findings” were made against DeCastro.

Yet, construed liberally, the Amended Complaint suggests that Plaintiff had an ongoing




                                                   22
relationship with DeCastro through their IGRC-related interactions. Thus, although temporal

proximity does not clearly weigh in favor of a finding of causal connection, it does not clearly

weigh against it, either. See Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009) (noting that a

court must “exercise its judgment about the permissible inferences that can be drawn from

temporal proximity in the context of particular cases”).

       In sum, construing the Amended Complaint to raise the strongest arguments it plausibly

suggests, see Sykes, 723 F.3d at 403, the Court concludes that the alleged combination of

DeCastro’s threatening comments to Plaintiff, his unauthorized cell searches, and the “adverse

findings” against him, over the course of an ongoing contentious relationship with Plaintiff, are

sufficient to suggest retaliatory animus and, therefore, to establish a causal connection between

the Second Report and Plaintiff’s protected conduct. (Am. Compl. 11–12, 35, 40.) Therefore,

Plaintiff states a prima facie retaliation claim against DeCastro. Accordingly, the Court denies

the Motion To Dismiss Plaintiff’s retaliation claim against DeCastro. 8

                       c. Velez and Encarnacion

       Separate from his allegations against DeCastro, Plaintiff alleges that Velez retaliated

against him in authoring the First Report and that Encarnacion did the same in authoring the

Third Report. (Am. Compl. 11, 35, 38.) Yet, even assuming these misbehavior reports

constitute adverse action with respect to the authoring Defendant, Plaintiff fails to allege a

plausible causal connection between the authoring Defendant and Plaintiff’s protected conduct as

an IGRC representative. Unlike with DeCastro, Plaintiff does not allege that he had any ongoing

relationship or repeated interactions with Velez or Encarnacion. Indeed, the Amended




       8
          Defendants argue that, in any event, they are entitled to qualified immunity on
Plaintiff’s retaliation claim. The Court considers, and rejects, this argument infra II.B.5.


                                                 23
Complaint does not appear even to allege that these Defendants knew that Plaintiff was on the

IGRC. Thus, no allegations plausibly suggest that Velez or Encarnacion had any motivation to

retaliate against Plaintiff or otherwise were causally connected to Plaintiff’s protected conduct.

See Mateo v. Dawn, No. 14-CV-2620, 2016 WL 5478431, at *8 (S.D.N.Y. Sept. 28, 2016)

(holding a plaintiff’s failure to allege any knowledge of the protected conduct results in a

“fail[ure] to establish a plausible causal connection” for the purposes of a retaliation claim).

Moreover, that the First and Third Reports were, unlike DeCastro’s Second Report, affirmed on

appeal, (Am. Compl. 14, 23, 72), tends to suggest that they were not, in fact, retaliatory. See

Brown v. Goord, No. 04-CV-785, 2007 WL 607396, at *15 (N.D.N.Y. Feb. 20, 2007) (“[The

plaintiff] has adduced no evidence that either of those two misbehavior reports were false.

Indeed, the record evidence — which establishes that the misbehavior reports led to disciplinary

convictions that were affirmed on appeal — is to the contrary.” (footnotes omitted)). Therefore,

in the absence of “specific and detailed factual allegations” of a causal connection between the

First and Third Reports and Plaintiff’s protected conduct, Dolan, 794 F.3d at 295, Plaintiff’s

retaliation claims against Velez and Encarnacion fail.

               5. Qualified Immunity

       “The doctrine of qualified immunity protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (citation and quotation marks omitted). In determining whether a right is clearly

established, the “inquiry turns on the objective legal reasonableness of the action, assessed in

light of the legal rules that were clearly established at the time it was taken.” Id. at 244 (citation

and quotation marks omitted). “In the Second Circuit, ‘a right is clearly established if (1) the law




                                                  24
is defined with reasonable clarity, (2) the Supreme Court or the Second Circuit has recognized

the right, and (3) a reasonable defendant would have understood from the existing law that his

conduct was unlawful.’” Schubert v. City of Rye, 775 F. Supp. 2d 689, 702 (S.D.N.Y. 2011)

(quoting Luna, 356 F.3d at 490).

       Defendants argue that they are entitled to qualified immunity on Plaintiff’s First

Amendment retaliation claims because it was not clearly established, at the time Defendants’

alleged retaliation occurred in 2012 and 2013, that Plaintiff’s position as an inmate representative

on the IGRC constituted protected conduct. (Defs.’ Mem. 16–18.) In support, Defendants rely

on the Second Circuit’s 2015 decision in Dolan v. Connolly (“Dolan I”) for the proposition that

it had “not held specifically that a prisoner engages in constitutionally protected conduct by

carrying out the duties of a member of an [inmate grievance body].” Dolan I, 794 F.3d at 295

(emphasis added). Therefore, in Defendants’ view, it was only in 2015 — at least two years after

the alleged conduct in this case — “that retaliation against a prisoner for filing or voicing

grievances on behalf of a prison population as a member of an inmate grievance body” violated a

clearly established right. Id.

       This reliance is misplaced. As an initial matter, a right does not become clearly

established only when there is “specific authority directly on point”; rather, a right becomes

clearly established where “the circuit’s decisions ‘clearly foreshadow’ a particular ruling on the

issue.” Varrone v. Bilotti, 123 F.3d 75, 79 (2d Cir. 1997) (citation omitted). Thus, the Second

Circuit’s statement in Dolan I that it had not “specifically” decided the issue is not dispositive.

More fundamentally, it was “clearly foreshadowed” at the time of the alleged conduct here that

Plaintiff’s IGRC position was protected conduct. As the one district court to have applied

Dolan I to the question of qualified immunity stated:




                                                 25
       In Dolan [I] itself, the Second Circuit observed that it was “well established that
       retaliation against a prisoner for pursuing a grievance violates the right to petition
       government for the redress of grievances guaranteed by the First and Fourteenth
       Amendments and is actionable under § 1983.” Further, the [Second Circuit] found
       “no sufficient basis to distinguish a prisoner’s conduct in filing a grievance on his
       own behalf and the filing or voicing, as a member of a prisoner grievance body, of
       grievances on behalf of other prisoners.” Thus, the [Second Circuit] concluded that
       “[the plaintiff’s] alleged actions as an [inmate grievance] representative are similar,
       if not identical, to the grievance-related activity already established as
       constitutionally protected conduct.”

Dolan, 2017 WL 825311, at *4 (“Dolan II”) (citations and some quotation marks omitted). This

analysis is persuasive. Relevant here, in 1996, the Second Circuit considered a case in which the

plaintiff, an inmate, provided IGRC representatives investigating a particular grievance the

names of five inmates who “would be willing to represent the other prisoners in the grievance

process.” Graham v. Henderson, 89 F.3d 75, 77 (2d Cir. 1996). The plaintiff was thereafter

issued an allegedly false and retaliatory misbehavior report by a correction officer. Id. at 78.

The Second Circuit held that the plaintiff’s “filing of a grievance and attempt to find inmates to

represent . . . grievants” was protected conduct that implicated the “right to petition government”

— “in both judicial and administrative forums” — “for the redress of grievances guaranteed by

the First and Fourteenth Amendments.” Id. at 80. Further, in 2004, the Second Circuit

considered a case in which the plaintiff, an inmate, filed grievances against prison officials and

was thereafter issued allegedly retaliatory misbehavior reports. See Gill, 389 F.3d at 380. The

Second Circuit broadly held that “use of the prison grievance system” constitutes protected

activity. Id. at 384. Reading these cases together, as did the district court in Dolan II, 2017 WL

825311, at *5, it can fairly be said that, by 2004, it was clearly foreshadowed that an inmate’s

participation in a prison’s grievance committee squarely implicates his right to petition the

government. Put differently, at the time the alleged retaliation in this case occurred, in 2012 and

2013, it was clearly established that Plaintiff’s IGRC position “[fell] within the type of First



                                                 26
Amendment advocacy to which prisoners had a clearly established right.” Dolan II, 2017 WL

825311, at *5.

       Qualified immunity is an affirmative defense on which Defendants bear the burden of

proof. See Lore v. City of Syracuse, 670 F.3d 127, 149 (2d Cir. 2012) (citation omitted). For

qualified immunity to bar suit at the motion to dismiss stage, “[n]ot only must the facts

supporting the defense appear on the face of the complaint, but, as with all Rule 12(b)(6)

motions, the motion may be granted only where it appears beyond doubt that the plaintiff can

prove no set of facts in support of his claim that would entitle him to relief.” McKenna v.

Wright, 386 F.3d 432, 436 (2d Cir. 2004) (citations and quotation marks omitted). Defendants

fail to satisfy their burden at this stage, particularly given that they do not, beyond describing

Dolan I and citing to Dolan II, engage with the contrary analysis presented in Dolan II. (See

Defs.’ Mem. 17.) Accordingly, the Court declines to grant Defendants qualified immunity

against money damages on Plaintiff’s First Amendment free exercise claim.

                                           III. Conclusion

       For the foregoing reasons, Defendants’ Motion To Dismiss is granted in part and denied

in part. All Defendants and claims except for Plaintiff’s First Amendment retaliation claim

against DeCastro are dismissed. Dismissal is with prejudice. 9




       9
         Even pro se plaintiffs are not entitled to amend a complaint if the complaint “contains
substantive problems such that an amended pleading would be futile.” Lastra, 2012 WL 12876,
at *9. Here, Plaintiff “has already had two bites at the apple, and they have proven fruitless.”
Melvin v. County of Westchester, No. 14-CV-2995, 2016 WL 1254394, at *24 n.19 (S.D.N.Y.
Mar. 29, 2016) (citation, alterations, and quotation marks omitted); see also Al-Qadaffi v. Servs.
for the Underserved (SUS), No. 13-CV-8193, 2015 WL 585801, at *8 (S.D.N.Y. Jan. 30, 2015)
(denying leave to amend where the plaintiff “has already had one chance to amend his
[c]omplaint, and there is still no indication that a valid claim might be stated if given a second
chance”), aff’d, 632 F. App’x 31 (2d Cir. 2016). The Court finds that further amendment on
these claims would be futile.


                                                  27
       The Clerk of the Court is respectfully requested to terminate the pending motion, (Dkt.

No. 74), and to mail a copy of this Opinion to Plaintiff.

       The Court will hold a status conference on May 3, 2019, at 2:00 p.m.

SO ORDERED.

DATED:         March ~~ , 2019
               White Plains, New York


                                                                 ETHM.KA
                                                            UNITED STATES DISTRICT JUDGE




                                                 28
